Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation:

The amendment to the independent claims 1, 11 and 13 raises new issues that requires further search beyond the allocated time for the After-Final Pilot 2.
Applicants had amended the above claims with the additional limitation of:
“wherein, during the processing, the core-network network element carries out the instruction to the core-network network element to perform a handover of the PDU session in accordance with an internet protocol (IP) continuity mode requirement of the PDU session”.
Examiner noted that the reference of record to Youn et al. discloses Session and Service continuity modes similar to those described by the instant specification, as indicated by the Applicants in the REMARKS in the After Final response, i.e. paragraphs [0082]-[0086], and [0104]-[0109].
However, Youn discloses Session and Service continuity (SSC) modes:
Youn discloses:
 [0090] <Session and Service Continuity (SSC)>
[0091] A next generation mobile communication network provides various modes in order to support the SSC.
[0092] 1) SSC Mode 1
[0093] An UPF functioning as a PDU session anchor during the PDU session establishment procedure is maintained regardless of an access technology (that is, access type 
[0094] 2) SSC Mode 2
[0095] When the PDU session includes one PDU session anchor, the network triggers release of the PDU session, and may instruct the UE to establish the same PDU session. During an establishment procedure of the new PDU session, an UPF functioning as a PDU session anchor may be newly selected. The SSC mode 2 is applicable to a certain PDU session type and a certain access type.
[0096] 3) SSC Mode 3
[0097] With respect to a PDU session regarding the SSC mode 3, the network may allow connection establishment of UE using a new PDU session with respect to the same data network before releasing connectivity between the UE and a previous PDU session anchor. When a trigger condition is applied, the network may determine whether to select a PDU session anchor, that is, UPF suitable for a new condition of the UE. The SSC mode 3 is applicable to a certain PDU session type and a certain access type.
[0098] 4) Selection of SSC Mode
[0099] In order to determine a type of an SSC mode associated with an application or an application group of the UE, an SSC mode selection policy may be used.   
Applicant appears to disqualify the Youn reference based on provisional Application to Youn. This requires further review of Youn provisional and or further search since these SSC modes appear to be well established prior to the Applicants’ priority date regardless whether Youn is proper reference at this stage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        2/3/2022